Case 1:20-cv-03190-JGK Document 50 Filed 07/09/21 Page 1 of2

Michael Faillace & Associates, P.C.

Employment and Litigation Attorneys

60 E. 424 Street, Suite 4510 Telephone: (212) 317-1200
New York, New York 10465 Facsimile: (212) 317-1620

woates@faillacalaw.com

July 9, 2021
VIA ECF
Hon. John G. Koeltl
United States District Judge
United States District Court
Southern District of New York
500 Pear] Street
New York, New York 10007

Re: Sarimento, et al v. Eastside Barking Dog Inc., et al
Index No.: 20-cv-03 190-JGK

 

Your Honor:

Our office represents Plaintiff in the above-referenced matter. We write, with the consent
of Defendants, to respectfully request a two-week extension of the deadline to submit the parties’
joint pre-trial order and motions in limine, which are currently due on Monday, July 12, 2021,
This is the sixth request of its kind. The Court granted Plaintiffs first five requests.

As indicated in our previous letter to the Court, based on documents produced by
Defendants, and communications amongst the parties during settlement negotiations, Defendants
have raised claims that may lead to Plaintiff's voluntary dismissal of the within action. Towards
that end, Plaintiff hired a private investigator to ascertain the merits of those claims. Our private
investigator has received, and provided us, with most of the documents it requested from outside
sources, but is still awaiting documents and information from one more source. Our investigator
anticipates that he will receive the remainder of these documents and information within the next
week,

Accordingly, Plaintiff respectfully requests the Court to grant an extension of the
deadline to submit the parties’ joint pre-trial order and motions in limine to July 26, 2021.
Plaintiff apologizes to the Court for submitting multiple requests for the within extension, but we
are only doing so to ensure that we obtain documents and information pertaining to the claims
raised by Defendants and that we then make an informed decision as to whether or not to dismiss
the within action.

APPLICATION GRANTED
SO ORDERED

I, abl (lh
/ ia _ Aohin G. Koel, US Pad

Certified as a minority-owned business in the Stale of New York

 
Case 1:20-cv-03190-JGK Document 50 Filed 07/09/21 Page 2 of 2

July 9, 2021
Page 2

Plaintiff thanks the Court for its time and consideration of this matter,
Respectfully submitted,

fs
William Kk. Oates, Esq.
Michael Faillace & Associates, P.C,
Attorneys for Plaintiff
ce: Rob Ontell, Esq. (via ECF)

 

 

 

 

 

 
